DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
Claim 1 line 2: “a head portion”
Claim 1 line 3: “a bottom surface”
Claim 9 lines 1-2: “two ends of the first connecting member are engaged within the release ring”
Claim 9 lines 2-4: “an outer periphery […] is embedded into a wall surface of the release ring”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puzio et al. (US Patent No. 8622401).
In regards to claim 1,
Puzio discloses a quick-release screwdriver structure, comprising a tool holder (shaft 12, Fig. 1) and a tool head (tool bit 16, Fig. 1) embedded in a head portion (first end 24, Fig. 1) of the tool holder (shaft 12, Fig. 2), wherein a fixing seat (actuator sleeve 22, Fig. 1) is sleeved outside the tool head (tool bit 16, Fig. 1); an inner wall of the fixing seat (actuator sleeve 22, Fig. 1) is provided with a notch (interior ramp 32, Fig. 1), and a bottom surface of the notch (interior ramp 32, Fig. 1) is an inclined surface; a steel ball (ball 26, Fig. 1) connected to a release ring (nose cover 100, Fig. 15) is installed in the notch (interior ramp 32, Fig. 1), and the steel ball (ball 26, Fig. 1) contacts the tool head (tool bit 16, Fig. 1); and a movement of the release ring (nose cover 100, Fig. 15) will drive the steel ball (ball 26, Fig. 1) to move along a longitudinal direction of the bottom surface of the notch (interior ramp 32, Fig. 1) so as to lock 

    PNG
    media_image1.png
    715
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    774
    media_image2.png
    Greyscale



In regards to claim 2, 
Puzio discloses the quick-release screwdriver structure according to claim 1, as described above, and further discloses wherein the head portion (first end 24, Fig. 1) of the tool holder (shaft 12, Fig. 1) is provided with a receiving groove (polygonal cavity 14, Fig. 1) for receiving a tail portion of the tool head (tool bit 16, Fig. 1), and a wall surface (see annotated Fig. 1 below) of the receiving groove (polygonal cavity 14, Fig. 1) is provided with an elongated hole (ball groove 28); and the fixing seat (actuator sleeve 22, Fig. 1) is sleeved outside the tool holder (shaft 12, Fig. 1) and corresponds to the elongated hole (ball groove 28; the actuator sleeve corresponds to the elongated hole as its inclined surface 32 is adjacent to the elongated hole, see annotated Fig. 1 below).

    PNG
    media_image3.png
    715
    653
    media_image3.png
    Greyscale

In regards to claim 3, 
Puzio discloses the quick-release screwdriver structure according to claim 2, as described above, and further discloses wherein the notch (interior ramp 32, Fig. 1) faces the elongated hole (ball groove 28), and the steel ball (ball 26, Fig. 1) installed in the notch (interior ramp 32, Fig. 1) is positioned in the elongated hole (ball groove 28); and an outer peripheral surface of the steel ball (ball 26, Fig. 1) passes 

In regards to claim 4, 
Puzio discloses the quick-release screwdriver structure according to claim 1, as described above, and further discloses wherein the release ring (nose cover 100, Fig. 15) is sleeved outside the fixing seat (actuator sleeve 22, Fig. 1) and the head portion (first end 24, Fig. 1) of the tool holder (shaft 12, Fig. 1), and the release ring (nose cover 100, Fig. 15) is axially movable with respect to the tool holder (shaft 12, Fig. 1; as nose cover 100 is shown connected to the actuator sleeve 22 in figure 15, motion of the nose cover 100 would be translational along Puzio’s axis X, as the actuator sleeve translates along that axis during tool locking and releasing functions).

In regards to claim 5, 
Puzio discloses the quick-release screwdriver structure according to claim 1, as described above, and further discloses wherein the steel ball (ball 26, Fig. 1) is connected to a retainer (ball spring 30), which is located in the release ring (nose cover 100, Fig. 15), and a movement of the retainer (ball spring 30) along an axial direction of the tool head (tool bit 16, Fig. 1) will drive the steel ball (ball 26, Fig. 1) to move along the longitudinal direction of the bottom surface of the notch (interior ramp 32, Fig. 1; Puzio’s retainer is ball spring 30, therein a movement would include compression or expansion, expansion being a result of the urging force in the spring, which would act upon and move the steel ball along the longitudinal direction of the notch, as that is in communication and parallel to the elongated hole the ball primarily sits in).



Puzio discloses the quick-release screwdriver structure according to claim 5, as described above, and further discloses wherein the retainer (ball spring 30) is connected to the release ring (nose cover 100, Fig. 15), and a movement of the release ring (nose cover 100, Fig. 15) drives the retainer (ball spring 30) to move synchronously (as nose cover 100 is shown connected to the actuator sleeve 22 in figure 15, and the actuator sleeve is in communication with the ball spring 30, a motion of the nose cover along Puzio’s axis X direction would cause a synchronous motion the ball spring 30).

In regards to claim 10, 
Puzio discloses the quick-release screwdriver structure according to claim 1, as described above, and further discloses wherein the fixing seat (actuator sleeve 22, Fig. 1) is engaged with the tool holder (shaft 12, Fig. 1) by means of a second connecting member (ball retainer sleeve 34), which is an open annular structure.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lieser (US Patent No. 4629375).
In regards to claim 1, 
Lieser discloses a quick-release screwdriver structure, comprising a tool holder (bushing 1, Fig. 3) and a tool head (screwdriver bit 5, Fig. 3) embedded in a head portion (end 1’, Fig. 3) of the tool holder (bushing 1, Fig. 3), wherein a fixing seat (end ring 14, Fig. 3) is sleeved outside the tool head (screwdriver bit 5, Fig. 3); an inner wall of the fixing seat (end ring 14, Fig. 3) is provided with a notch (inner clamping surface 15, Fig. 3), and a bottom surface of the notch (inner clamping surface 15, Fig. 3) is an inclined surface; a steel ball (ball 13, Fig. 3)  connected to a release ring (sleeve 9, Fig. 3) is installed in the notch (inner clamping surface 15, Fig. 3), and the steel ball (ball 13, Fig. 3)  contacts the tool head (screwdriver 



    PNG
    media_image4.png
    429
    468
    media_image4.png
    Greyscale




In regards to claim 5, 
Lieser discloses the quick-release screwdriver structure according to claim 1, as described above, and further discloses wherein the steel ball (ball 13, Fig. 3) is connected to a retainer (wing 10”, Fig . 3), which is located in the release ring (sleeve 9, Fig. 3), and a movement of the retainer (wing 10”, Fig . 3) along an axial direction of the tool head (screwdriver bit 5, Fig. 3) will drive the steel ball (ball 13, Fig. 3) to move along the longitudinal direction of the bottom surface of the notch (inner clamping surface 15, Fig. 3; flange 20 is communication with wing 10” which surrounds ball 13 that is contact with inner clamping surface 15; flange 20 is also in contact with sleeve 9, so as sleeve 9 moves, so will flange 20, therein ball 13 will move along the inner, bottom surface of the notch in a longitudinal direction).

In regards to claim 6,
Lieser discloses the quick-release screwdriver structure according to claim 5, as described above, and further discloses wherein a spring member (spring 7, Fig. 3) is provided between the release ring (sleeve 9, Fig. 3) and the tool holder (bushing 1, Fig. 3), one end of the spring member (spring 7, Fig. 3) being installed to the tool holder (bushing 1, Fig. 3), the other end of the spring member (spring 7, Fig. 3) abutting against the retainer (wing 10”, Fig . 3), and the spring member (spring 7, Fig. 3) is in a compressed state and applies a force on the retainer (wing 10”, Fig . 3) to move the retainer (wing 10”, Fig . 3) toward a head portion (end 1’, Fig. 3) of the tool head (screwdriver bit 5, Fig. 3; see as spring 7 is compressed, it will inherently possess a spring force urging it to an uncompressed state, and as it is abutted against the wing 10”, that force will urge wing 10” away from the base of the bushing 1 and towards the head portion end 1’).



In regards to claim 7, 
Lieser discloses the quick-release screwdriver structure according to claim 5, as described above, and further discloses wherein the retainer (wing 10”, Fig. 3) is connected to the release ring (sleeve 9, Fig. 3), and a movement of the release ring (sleeve 9, Fig. 3) drives the retainer (wing 10”, Fig . 3) to move synchronously (sleeve 9 is in communication with flange 20 which is communication with wing 10”, so as sleeve 9 moves translationally along an axis of the tool, so will the retainer).

In regards to claim 8, 
Lieser discloses the quick-release screwdriver structure according to claim 7, as described above, and further discloses wherein the retainer (wing 10”, Fig. 3) is connected to the release ring (sleeve 9, Fig. 3) by means of a first connecting member (tang 20), which is an open annular structure (where an “open annular structure” is understood to possess ring like structure but does not create a full circle in its form, possessing an open side, or rather unconnected arcs, see annotated drawing below).

    PNG
    media_image5.png
    830
    851
    media_image5.png
    Greyscale


In regards to claim 9, 
Lieser discloses the quick-release screwdriver structure according to claim 8, as described above, and further discloses wherein two ends of the first connecting member (tang 20) are engaged within the release ring (sleeve 9; see annotated drawing below, two ends defined by opposing ends of arcuate structure), and an outer periphery of the first connecting member (tang 20) is embedded into a wall surface of the release ring (sleeve 9; see annotated drawing below; at the step 18’ of the sleeve 9, the . 
    PNG
    media_image6.png
    830
    868
    media_image6.png
    Greyscale





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al (US Patent No. 9561581) teaches a quick removal socket tool including: a rod body that has a surrounding wall defining a recess for receiving a screwdriver head and formed with a retaining hole in spatial communication with the recess; and a sliding sleeve sleeved movably on the rod body, formed with an annular groove, and being movable relative to the rod body between a retaining position.
Lin (US PG Pub No. 20090224492) teaches a bit connector including a tubular member having a polygonal hole for receiving a screw bit. A first hole and a second hole are defined radially through a wall of the tubular member, wherein the second hole communicates with the polygonal hole.
Wang (US PG Pub No. 20160311091) teaches a tool coupler including a front stop ring mounted around a coupler having a coupling hole receiving a pressing seat. First and second positioning balls are respectively received in first and second radial holes of the coupler. The pressing seat includes a receptacle receiving a magnet and includes an elastic portion abutting against a bottom wall of the coupling hole.
Chiang (US Patent No. 8943931) teaches a fastener holder including a driving tool stem having a number of orifices, a driving tool shank engaged in the stem for engaging with a tool element and having a number of depressions formed in the shank, a number of bearing members engaged in the orifices of the stem for engaging with the depressions of the shank and for selectively anchoring the shank to the stem.

Chuang (US Patent No. 10596687) teaches a torque socket having locking and releasing function, comprising: a shaft rod, having a core shaft radially formed with a shaft hole and an outer circumference thereof radially formed with a first friction surface; a shaft cylinder, having two axial sides thereof respectively formed with a shaft slot and a sleeve tube having a sleeve slot, a second friction surface is radially formed inside the shaft slot; and a locking and releasing mechanism.
Cornwell et al. (US PG Pub No. 20070108706) teaches a connector for a hand tool. The connector includes a tool receiving portion configured to receive any one of a plurality of work tool pieces of the type having one of either at least a first or second locking configuration, wherein the first locking configuration is different at least in part from the second locking configuration.
Huang (US Patent No. 7891275) teaches an adapter coupling device including an adapter having a polygonal recess for receiving a bit therein and a radial hole is defined in an outer periphery of the adapter so as to receive a bead therein. A spring and a positioning block are received in the adapter and the positioning block includes stepped receiving space and an outer surface. An outer sleeve is mounted to the adapter and a spring is located therebetween.
Huang (US Patent No. 8550471) teaches a tool bit holder including a sleeve, a hub, and a locking mechanism. The sleeve is moveably mounted on an outer periphery of the hub and includes a first notch, a second notch, and an abutting section. The abutting section is disposed between the first and second notches.
Hu (US Patent No. 7913592) teaches a tool holding device suitable to have an application with a power tool. The tool holding device includes a toolholder for receiving a bit. A sleeve is disposed outside 
Chiang (US Patent No. 5996452) teaches a chuck device for a power tool including a follower rotatably and slidably received in a tube and coupled to and driven by a power tool and having a hole for receiving a driving stem. One or more balls are slidably received in the follower and may be forced inward of the follower to engage with the driving stem for allowing the driving stem to be driven by the follower.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JASON KHALIL HAWKINS/               Examiner, Art Unit 3723                                                                                                                                                                                         


/BRIAN D KELLER/               Primary Examiner, Art Unit 3723